DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
The Amendment filed 7/27/2022 has been entered. Claims 18 and 28 were amended, and claims 1-17 and 26-27 were canceled. Thus, claims 18-25 and 28-35 are pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “rotation means for rotating” in claim 24.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification, the “rotation means for rotating” of claim 24 is being interpreted as a clip as described in the Applicant’s specification page 3 lines 23-25, page 7 lines 23-26, and claim 25.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 20, this claim recites “The universal emergency breathing safety system connector for use in a self-contained breathing apparatus according to Claim 18, wherein said manifold is formed from a single piece of material.” All of the limitations recited in this claim are already taught by claim 18, and thus claim 20 fails to further limit the subject matter of the claim from which it depends. 
Regarding claim 30, this claim recites “The method for manufacturing a universal emergency breathing safety system connector for use in a self-contained breathing apparatus according to Claim 28, wherein said manifold is formed from a single piece of material.” All of the limitations recited in this claim are already taught by claim 28, and thus claim 30 fails to further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 23-25, 28-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,520,178 B1) in view of Hansen (US 2019/0091497 A1, hereinafter Hansen ‘497) and Koegal (US 3,643,686). 
Regarding claim 18, Baker discloses a universal emergency breathing safety system connector for use in a self-contained breathing apparatus (air support system 100 for firefighters including a branched conduit 46, self-contained breathing apparatus 152, and mask and regulator 158) (Figs. 1, 3; abstract), comprising: 
a one-piece manifold (branched conduit 46 with outlets 46A-B with plugs 54, 56 and elbow 42 with inlet 46C; when all parts are connected, they form a single piece) (Fig. 3; col. 10, lines 29-39) having a body portion (branched conduit 46 with plugs 54, 56, excluding the very tips of the plugs) (Fig. 3; col. 10, lines 29-39) and having a manifold inlet (opening through elbow 42 at inlet 46C for fluid) (Fig. 3; col. 10, lines 29-45), a first manifold outlet and a second manifold outlet (openings through the two outlets 46A and 46B and their respective tips of plugs 54, 56 for fluid) (Fig. 3; col. 10, lines 29-45); 
an inlet connector attached to the manifold inlet (second fitting 38 is connected to elbow 42) (Fig. 3); 
a first outlet connector (socket 58) directly attached to the first manifold outlet (opening through outlet 46A with plug 54 tip is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41); 
and a second outlet connector (socket 60) directly attached to the second manifold outlet (opening through outlet 46B with plug 56 tip is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41), wherein the first outlet connector comprises a first valve and the second outlet connector comprises a second valve (plugs 54, 56 and sockets 58, 60 are provided with respective valves) (Fig. 3; col. 10, lines 48-64); 
and wherein the first manifold outlet (opening through outlet 46A and plug 54 tip) (Fig. 3; col. 10, lines 29-39) comprises a first outlet connector housing extending into the body portion of the one-piece manifold (tip of plug 54 extends into the rest of the plug 54, which is part of the claimed body portion) (Fig. 3), and the second manifold outlet (opening through outlet 46B and plug 56 tip) (Fig. 3; col. 10, lines 29-39) comprises a second outlet connector housing extending into the body portion of the one-piece manifold (tip of plug 56 extends into the rest of the plug 56, which is part of the claimed body portion) (Fig. 3).
Baker does not teach said one-piece manifold is formed of a single piece of material.
However, Baker does teach that at least the second fitting 38, branched conduit 46, and elbow 42 may be constructed as one or more pieces (Baker; Fig. 3; col. 10, lines 26-29). Furthermore, Hansen ‘497 teaches an integrated manifold system (Hansen ‘497; abstract) wherein said one-piece manifold is formed of a single piece of material (single unitary assembly one-piece manifold) (Hansen ‘497; para. [0004]; paras. [0024-0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker one-piece manifold to be formed of a single piece of material, as taught by Hansen ‘497, for the purpose of reducing the potential points of failure and decreasing the number of fittings required for assembly (Hansen ‘497; para. [0024]).
Baker is silent on the first outlet connector housing being valve housing for accommodating at least part of the first valve of the first outlet connector; the second outlet connector housing being valve housing for accommodating at least part of the second valve of the second outlet connector; the -2-first valve and the second valve extend within the body portion of the one-piece manifold.  
However, Koegal teaches a breathing valve with intake and exhaust flow paths (Koegal; abstract) wherein the first outlet connector housing being valve housing for accommodating at least part of the first valve of the first outlet connector (very tip of the left branch of main housing 13 houses at least a portion of valve 19 in sleeve 21) (Koegal; Figs. 1-2); the second outlet connector housing being valve housing for accommodating at least part of the second valve of the second outlet connector (very tip of the right branch of main housing 13 houses at least a portion of valve 23 in sleeve 25) (Koegal; Figs. 1-2); the -2-first valve and the second valve extend within the body portion of the one-piece manifold (valves 19, 23 extend past the very tips of their respective branches in main body 13 farther into the main body 13 branches, thereby extending into the body portion; body portion in this case being main housing 13 with branches, excluding the very tips of the branches) (Koegal; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second valves and quick-connect couplings 50, 52 of Baker such that the first outlet connector housing being valve housing for accommodating at least part of the first valve of the first outlet connector; the second outlet connector housing being valve housing for accommodating at least part of the second valve of the second outlet connector; the -2-first valve and the second valve extend within the body portion of the one-piece manifold, as taught by Koegal, for the purpose of providing specific threaded valve attachment structures having valves which do not disturb the linearity of the airstream and have low opening pressure (Koegal; col. 2, lines 13-16).
Regarding claim 19, the modified Baker device teaches wherein said first outlet connector is attached to said first manifold outlet using cooperating threads (the modified Baker socket 58 connects to Baker plug 54 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2) and said second outlet connector is attached to said second manifold, outlet using cooperating threads (the modified Baker socket 60 connects to Baker plug 56 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2).
Regarding claim 20, the modified Baker device teaches wherein said manifold is formed from a single piece of material (Hansen ‘497; para. [0004]; paras. [0024-0025]).
Regarding claim 23, the modified Baker device teaches wherein said manifold is formed from a material comprising stainless steel (branched conduit 46 constructed of stainless steel) (Baker; col. 10, lines 32-34).
Regarding claims 24-25, the modified Baker device teaches wherein said inlet connector (second fitting 38 is similar to first fitting 16, thus the first fitting 16 parts correspond to the second fitting 38 parts) (Baker; Figs. 3-6; col. 10, lines 15-24) comprises a connection tail (rotating portion 20) (Baker; Figs. 3-6; col. 7, lines 39-61), a body (second tubular member extending from air hose 32 to the second fitting 38) (Baker; Figs. 3-6; col. 10, lines 15-24) and rotation means for rotating said connection tail relative to said body (fixed portion 18, about which the rotating portion 20 rotates relative to the air hose 32 with tubular members) (Baker; Figs. 3-6; col. 7, lines 39-61), wherein said rotation means comprises a clip engaging said connection tail and said body (fixed portion 18 attaches between rotating portion 20 and air hose 32 with tubular members) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24) for preventing longitudinal movement of said connection tail relative to said body (the threads of the fixed portion 18 would prevent it from being pulled straight out longitudinally) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24) and for allowing rotation of said connection tail relative to said body (rotating portion 20 can rotate about air hose 32 with tubular members using this mechanism) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24).
Regarding claim 28, Baker device discloses a method for manufacturing a universal emergency breathing safety system connector for use in a self-contained breathing apparatus, connector (air support system 100 for firefighters including a branched conduit 46, self-contained breathing apparatus 152, and mask and regulator 158 would be assembled before use) (Figs. 1, 3; abstract), comprising the steps of: 
providing a one-piece manifold (branched conduit 46 with outlets 46A-B with plugs 54, 56 and elbow 42 with inlet 46C; when all parts are connected, they form a single piece) (Fig. 3; col. 10, lines 29-39) having a body portion (branched conduit 46 with plugs 54, 56, excluding the very tips of the plugs) (Fig. 3; col. 10, lines 29-39), the one-piece manifold having a manifold inlet (opening through elbow 42 at inlet 46C for fluid) (Fig. 3; col. 10, lines 29-45) and at least a first manifold outlet and a second manifold outlet (openings through the two outlets 46A and 46B and their respective tips of plugs 54, 56 for fluid) (Fig. 3; col. 10, lines 29-45), providing an inlet connector (second fitting 38 is connected to elbow 42) (Fig. 3), providing a first outlet connector (socket 58; opening through outlet 46A with plug 54 tip is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41), -4-providing a second outlet connector (socket 60; opening through outlet 46B with plug 56 tip is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41), wherein the first outlet connector comprises a first valve and the second outlet connector comprises a second valve (plugs 54, 56 and sockets 58, 60 are provided with respective valves) (Fig. 3; col. 10, lines 48-64); 
forming a first housing in the first manifold outlet, the first housing extending into the body portion of the one-piece manifold (tip of plug 54 extends into the rest of the plug 54, which is part of the claimed body portion) (Fig. 3); 
forming a second housing in the second manifold outlet, the second valve housing extending into the body portion of the one-piece manifold (tip of plug 56 extends into the rest of the plug 56, which is part of the claimed body portion) (Fig. 3); 
attaching the inlet connector directly to the manifold inlet (second fitting 38, corresponds to first fitting 16; both fittings 16, and 38 have a respective rotating portion 20 which is directly connected to elbow 22 in the first fitting 16, which thus corresponds to the elbow 42 in the second fitting 38) (Baker; Figs. 3-6; col. 7, lines 39-61; col. 10, lines 15-24);
and, attaching the first outlet connector directly to the first manifold outlet (outlet 46A with plug 54 is directly connected to socket 58) (Fig. 3; col. 10, lines 36-41) and attaching the second outlet connector directly to the second manifold (outlet 46B with plug 56 is directly connected to socket 60) (Fig. 3; col. 10, lines 36-41).
Baker does not teach said one-piece manifold is formed from a single piece of material.
However, Baker does teach that at least the second fitting 38, branched conduit 46, and elbow 42 may be constructed as one or more pieces (Baker; Fig. 3; col. 10, lines 26-29). Furthermore, Hansen ‘497 teaches an integrated manifold system (Hansen ‘497; abstract) wherein said one-piece manifold is formed from a single piece of material (single unitary assembly one-piece manifold) (Hansen ‘497; para. [0004]; paras. [0024-0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker one-piece manifold to be formed of a single piece from material, as taught by Hansen ‘497, for the purpose of reducing the potential points of failure and decreasing the number of fittings required for assembly (Hansen ‘497; para. [0024]).
Baker is silent on the first housing being valve housing for accommodating the first valve; the second housing being valve housing for accommodating the second valve; and in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing within the body of the one-piece manifold, and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing within the body of the one-piece manifold.
However, Koegal teaches a breathing valve with intake and exhaust flow paths (Koegal; abstract) including the first housing being valve housing for accommodating the first valve (very tip of the left branch of main housing 13 houses at least a portion of valve 19 in sleeve 21) (Koegal; Figs. 1-2); the second housing being valve housing for accommodating the second valve (very tip of the right branch of main housing 13 houses at least a portion of valve 23 in sleeve 25) (Koegal; Figs. 1-2); and in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing within the body of the one-piece manifold, and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing within the body of the one-piece manifold (when assembled, valves 19, 23 of sleeves 21, 25 are within the tips of their respective branches in main body 13 as well as farther into the main body 13 branches, thereby extending into the body portion; body portion in this case being main housing 13 with branches, excluding the very tips of the branches) (Koegal; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second valves and quick-connect couplings 50, 52 of Baker such that the first housing being valve housing for accommodating the first valve; the second housing being valve housing for accommodating the second valve; the -2-first valve and the second valve extend within the body portion of the one-piece manifold; and in an assembled state at least a part of the first valve, of the first outlet connector, is disposed in the first valve housing within the body of the one-piece manifold, and at least a part of the second valve, of the second outlet connector, is disposed in the second valve housing within the body of the one-piece manifold, as taught by Koegal, for the purpose of providing specific threaded valve attachment structures having valves which do not disturb the linearity of the airstream and have low opening pressure (Koegal; col. 2, lines 13-16).
Regarding claim 29, the modified Baker method teaches wherein said first outlet connector is attached to said first manifold outlet using cooperating threads (the modified Baker socket 58 connects to Baker plug 54 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2) and said second outlet connector is attached to said second manifold outlet using cooperating threads (the modified Baker socket 60 connects to Baker plug 56 by way of the Koegal threads as seen on the Koegal sleeves 21, 25) (Baker, Fig. 3; Koegal, Fig. 2).
Regarding claim 30, the modified Baker method teaches wherein said manifold is formed from a single piece of material (Hansen ‘497; para. [0004]; paras. [0024-0025]).
Regarding claim 33, the modified Baker method teaches wherein the manifold is formed from a material comprising stainless steel (branched conduit 46 constructed of stainless steel) (Baker; col. 10, lines 32-34).
Regarding claim 34, the modified Baker method teaches further comprising the step of forming said manifold by machining (manifold is machined, such as by milling, to form a unitary assembly) (Hansen ‘497; abstract; para. [0025]).
Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hansen ‘497 and Koegal as applied to claims 18 and 28 above, and further in view of Hansen et al. (US 2014/0190483 A1, hereinafter Hansen ‘483).
Regarding claims 21-22 and 31-32, the modified Baker device teaches the invention as previously claimed, but does not teach wherein said manifold is formed from a material comprising aluminum or brass.
However, Hansen ‘483 teaches a self-contained respiratory protection system (Hansen ‘483; abstract) wherein the manifold can be formed from aluminum or brass (Hansen ‘483; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker manifold to be formed from a material comprising aluminum or brass, as taught by Hansen ‘483, for the purpose of providing the manifold with a suitable material for the use of not pure oxygen (Hansen ‘483; para. [0036]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hansen ‘497 and Koegal as applied to claim 18 above, and further in view of Mattingly et al. (US 4,392,490).
Regarding claim 35, the modified Baker method teaches the invention as previously claimed, but does not teach wherein at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet.
However, Mattingly teaches a multiple outlet connecting means (Mattingly; abstract) wherein at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet (manifold is a y-shaped coupling 32; legs 35, 36 through which air flows out are disposed at an acute angle relative to the longitudinal axis of leg 33 through which air flows in) (Mattingly; Figs. 2-4; col. 4, lines 33-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Baker manifold outlets such that at least one of said first manifold outlet and said second manifold outlet is disposed at an acute angle relative to a longitudinal axis of said manifold inlet, as taught by Mattingly, for the purpose of providing the manifold having two outlets and one inlet with a suitable shape for a split airflow which one of ordinary skill in the art could reasonably expect to perform similarly well to the manifold shape having two outlets and one inlet of Baker. 


Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
On page 10 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Koegal reference does not teach a connector having a valve for connecting and disconnecting a high-pressure air supply to a connected conduit, therefore the Koegal reference cannot present the flow of air through the apparatus thereof, and thus Koegal cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a connecter having a valve for connecting and disconnecting a high-pressure air supply, and a flow of air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not recite an air supply, high-pressure or otherwise, nor do the claims recite an airflow through the apparatus or any specific features or an airflow. In other words, although it is implied that the device would have some sort of airflow in the apparatus since the device is directed towards a breathing safety system, the claims are silent on having any particular pressure, velocity, flow, etc. of air. As such, there is no reason not to use the teachings of the Koegal reference. However, even if there was a particular pressure, velocity, flow, etc. of air claimed, there is no recitation in Koegal that states the Koegal device cannot be used with any particular pressure, velocity, flow, etc. of air. Thus, the combination of Baker and Koegal can still be used to teach the claimed invention. 
On page 10 in the last paragraph to page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Koegal reference valves automatically open and close at low pressure and are solely for mitigating turbulence, and thus Koegal cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Applicant’s claimed invention does not preclude valves which can open and close automatically in response to pressure or valves which are for mitigating turbulence. In fact, the claims do not recite any requirements for valve function at all, and only valve location is specified. As the combination of Baker and Koegal teaches the valve located required by the claimed invention, the combination can still be used to teach the claimed invention.
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Koegal reference cannot function as a universal emergency breathing safety system connector, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Koegal reference is not being used to teach a universal emergency breathing safety system connector, as this limitation is taught by Baker. Koegal is simply being used to teach the specific location of valves in the claimed invention as Baker is silent on valve location. Thus, this argument is moot. 
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that neither the Baker nor the Koegal references are meant to be used in a similar manner to the presently claimed invention. However, the Examiner respectfully disagrees. In response to applicant's argument that Baker and Koegal are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Applicant’s invention, Baker, and Koegal all involve manifolds through which air flows to and from a user, and which have valves (see Applicant’s independent claims 18, 28; Baker, Figs. 2-3, abstract; Koegal, Figs. 1-2, col. 1 lines 31-43, col. 2 lines 45-50). Thus, the prior art of record is analogous to the Applicant’s claimed invention, and can thus be used to teach the claimed invention. 
On page 11 in the last paragraph to page 12 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Koegal diaphragm-type K-valves are neither functional nor capable of connecting or disconnecting a high-pressure air supply, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. As previously explained, the Applicant has not claimed a high-pressure air supply. Thus, this argument is moot. 
On page 12 in the first paragraph of the Applicant’s remarks, the Applicant argues that one of ordinary skill would be required to modify the Koegal duct arrangement to somehow integrate a quick connect and disconnect coupling taught by Baker, and thus Koegal cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner believes there may be some confusion for the Applicant regarding how the Baker and Koegal references are being combined. The Examiner is not having the Koegal reference modified by Baker. Rather, Baker is the primary reference which is being modified by Koegal. Specifically, the plugs and sockets of Baker are being modified have the valves in the locations claimed as well as to threadedly connect as taught by Koegal. Thus, the combination of Baker modified by Koegal is what is being used to teach the claimed invention. 
On page 12 in the second paragraph of the Applicant’s remarks, the Applicant argues that one of ordinary skill would not think to modify Baker with Koegal as there is no disclosure or suggestion in Koegal to lead one of ordinary skill towards the claimed invention, and thus Koegal cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. There is motivation to combine the Baker and Koegal references, as detailed in the 35 U.S.C. 103 rejections of the independent claims above. Specifically, the Examiner uses the motivation statement of, “for the purpose of providing specific threaded valve attachment structures having valves which do not disturb the linearity of the airstream and have low opening pressure (Koegal; col. 2, lines 13-16)” when combining Baker and Koegal references in the independent claims, which thereby uses disclosure from the Koegal reference to provide the motivation reasoning. Thus, the combination of the current prior art of record can still be used to teach the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785